Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  130748(59)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  LAURENCE G. WOLF CAPITAL 

  MANAGEMENT TRUST and 

  LAURENCE G. WOLF, as trustee

  and individually, 

               Plaintiffs-Appellees, 

                                                                    SC: 130748      

  v                                                                 COA: 262721       

                                                                    Oakland CC: 2003-051450-CK
  CITY OF FERNDALE, MARSHA
  SCHEER, ROBERT G. PORTER, and
  THOMAS W. BARWIN,
             Defendants-Appellants.
  ___________________________________

              On order of the Chief Justice, the motion by the Michigan Municipal
  League, the Michigan Townships Association and the Michigan Municipal Risk
  Management Authority for leave to file a brief amicus curiae is considered and it is
  GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 7, 2006                    _________________________________________
                                                                               Clerk